Citation Nr: 0920801	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-27 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for scar tissue of the 
esophagus.

2.  Entitlement to service connection for vision problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1966 through 
October 1968.  His military occupational specialty was Light 
Weapons Infantryman.  He received numerous service awards, 
including the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The case was subsequently 
transferred to the RO in Louisville, Kentucky.  The veteran 
testified before the undersigned at a Travel Board hearing in 
June 2008.  A transcript of this proceeding is of record.

This case was previously before the Board in September 2008.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
Veteran's current gastroesophageal reflux disease to the July 
1968 in-service burn injury or any other incident of the 
Veteran's active service.

2.  The veteran has refractive error caused by presbyopia and 
hyperopia, correctable to 20/20 visual acuity.  There was no 
superimposed injury or disease in service.  

3.  There is no competent medical evidence linking the 
Veteran's current incipient cataracts to service, to include 
the July 1968 in-service burn injury 


CONCLUSIONS OF LAW

1.  Service connection for scar tissue of the esophagus is 
not established.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Service connection for vision problems is not 
established.  38 U.S.C.A. §§ 1110, 1153, 1154(b), 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he suffers 
from scar tissue of the esophagus and vision problems as a 
result of his service with the United States Army from 
October 1966 to October 1968.  Specifically, the Veteran 
contends that burns of the face and esophagus as well as 
vision problems are a result of an in-service semelatory 
explosion. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
peacetime service.  38 U.S.C.A. § 1110.  
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Certain chronic diseases will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).


For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

38 U.S.C.A. § 1154(b) does not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. App. 9 
(1999).  


Analysis

The Veteran's service treatment records show that he 
sustained burns to the face and hands after an explosion in 
July 1968.  The Veteran's January 1966 pre-induction 
examination showed "defective vision" which was corrected 
to 20/20 vision with glasses.  His August 1968 separation 
examination showed a normal abdomen, viscera and 
genitourinary system and his vision was reportedly 20/20.  In 
the August 1968 Report of Medical History, the Veteran denied 
"frequent indigestion" and "stomach, liver or intestinal 
trouble" and reported "eye trouble," indicating that he 
wore glasses.  No pertinent defects or diagnoses were noted. 

1.	Scar tissue of the esophagus

The Board finds that service connection for scar tissue of 
the esophagus is not in order.  There is current medical 
evidence of gastroesophageal reflux disease (GERD) as well as 
evidence of a burn injury during the Veteran's military 
service; however, there is no evidence that the Veteran's 
current GERD is related to his military service.  

The Veteran was afforded a VA esophagus and hiatal hernia 
examination in December 2008.  The examiner reviewed the 
Veteran's service treatment records and noted the July 1968 
artillery simulator accident after which the Veteran was 
hospitalized.  The examiner noted that there were no 
inhalation injuries or gastroesophageal symptoms noted and 
the contemporaneous records noted that the Veteran was 
"eating well."  The examiner diagnosed the Veteran with 
GERD and history of esophageal strictures.  The examiner also 
opined that the Veteran's GERD and history of esophageal 
strictures were not the result of the Veteran's military 
service.  The examiner noted that the Veteran's morbid 
obesity was his greatest risk factor for GERD. 

Given the evidence of record, the Board finds that service 
connection for scar tissue of the esophagus or GERD is not 
warranted.  While the Veteran's service treatment records 
show that he sustained burns to the face and hands after an 
explosion in July 1968, subsequent service treatment records 
are negative for gastrointestinal complaints and the Veteran 
reportedly had a normal evaluation at separation in August 
1968.  Furthermore, the December 2008 VA examiner opined that 
the Veteran's current GERD and esophageal strictures were not 
related to service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There are no other 
contrary medical opinions of record.  The opinion of the 
December 2008 VA examiner is highly probative and outweighs 
the other evidence of record, including the Veteran's 
testimony and contentions.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt rule 
is not for application, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

2.	Vision Problems

In-patient hospitalization records detailing the July 1968 
accident show that the Veteran sustained second degree burns 
to the face and hands.  An ophthalmology examination 
conducted during the hospitalization showed burns to both 
eyelids and "minimal" ocular pathology.  A "misdirected" 
eyelash was removed from the right eyelid two days later and 
the eyes were described as otherwise "normal."  The August 
1968 separation examination noted distant vision of 20/20 in 
both eyes.  The only pertinent diagnosis offered was partial 
color blindness.  

The Veteran was afforded a VA eye examination in December 
2008.  The examiner diagnosed the Veteran with hyperopia, 
incipient cataracts, and presbyopia.  Corrected near vision 
was 20/20, both eyes.  The examiner opined that the Veteran's 
eye problems were not the result of the Veteran's military 
service.  The examiner also opined that the Veteran's pre-
existing vision problems were not aggravated by the 1968 burn 
injury to the face.  The examiner noted that the Veteran had 
a completely normal age appropriate eye examination with mild 
hyperopia, presbyopia, and very early cataractous changes in 
both eyes.  According to the examiner, these findings were in 
no way related nor permanently aggravated by the Veteran's 
1968 in-service burn injury.  The Veteran reportedly had 
excellent age-appropriate vision with mild corrective lenses 
and will have his cataracts monitored annually for visual 
significance and further treatment.   


The Board finds that service connection for vision problems 
is not in order.  The VA examination included diagnoses of 
hyperopia and presbyopia; however, those are refractive 
errors for which service connection is not available.  
Further, there is no evidence of superimposed disease or 
injury to the eyes in service.  The December 2008 VA 
examination included the examiner's specific opinion that the 
Veteran's vision "pre-existing" vision problems were not 
aggravated by the in-service accident.  

The December 2008 VA examination also included a diagnosis of 
incipient cataracts; however, the examiner opined that the 
findings were "in no way related nor permanently 
aggravated" by the in-service burn injury.  The Board also 
finds that there were no findings or complaints related to 
cataracts in service.  

As above, a competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  Colvin, 1 Vet. App. at 171.  There are no 
other contrary medical opinions of record.  The opinion of 
the December 2008 VA examiner is highly probative and 
outweighs the other evidence of record, including the 
Veteran's testimony and contentions.  The preponderance of 
the evidence is against this claim and the benefit of the 
doubt rule is not for application.  The Board must deny the 
claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.   
Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for scar tissue of the esophagus is 
denied.

Service connection for vision problems is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


